Citation Nr: 1640690	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a left arm disability, to include ulnar nerve neuropathy of the left upper extremity. 

3. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified before a now retired Veterans Law Judge (VLJ) September 2011 via videoconference, and a copy of that transcript is of record.  The Veteran was provided an opportunity to have another Board hearing, and did so via videoconference in March 2015.  A copy of that transcript is also of record. 

The Board remanded the matter in May 2015.  Pursuant to the remand, VA examinations and medical opinions were obtained in August and October 2015.  However, as is discussed below, the new examinations and medical opinions are inadequate, and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left shoulder, left arm, and left knee disabilities which he attributes to an in-service injury, where he slipped and fell while carrying steel.  He injured his back in that same event and service connection has been granted for the back disability.  

At the March 2015 hearing, the Veteran testified that he injured his shoulder after falling in service and has had muscle spasms and difficulty gripping since then.  Service treatment records do not show any treatment or diagnosis of a shoulder condition.  However, the Board notes that the Veteran is competent to testify as to his in-service symptoms and continuity of symptomatology since service.  The report of a medical examination at separation included notation of a scar on the left knee.  

Pursuant to the Board remand, the Veteran was afforded VA examinations in August 2015; however, the opinions provided are inadequate because the examiners did not consider the Veteran's competent, credible reports of in-service injury and continuous symptoms since then.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a new medical addressing these contentions should be obtained. 

The diagnoses included left shoulder strain and in October 2015, the examiner opined that it is less likely than not that the Veteran's condition was related to service because the Veteran injured his left shoulder during a fall in 2003, many years after service and has had continued complaints of pain since then.  The examiner made no reference to the Veteran's reported history prior to 2003.  

The Board also finds that the Veteran should be afforded a new examination to determine the nature and severity of any left arm disability, to include ulnar nerve neuropathy of the left upper extremity.  First, it is unclear whether the Veteran has a diagnosed left arm condition.  The August 2015 VA examiner found no evidence of an elbow or forearm condition.  However, at the January 2008 VA examination, the Veteran was diagnosed with ulnar neuropathy of the left upper extremity.  VA treatment records also show complaints of left arm discomfort, hand numbness and difficulty with gripping.  At the hearing, the Veteran testified that he injured his arm in the in-service fall and has had problems with his rotating cuff and using his arms since then.  The examiner did not consider these contentions.  Therefore, the Veteran should be afforded a new examination determining whether he has a diagnosed left arm condition that is related to his in-service injury.  

As for the left knee, the August 2015 VA examiner provided a diagnosis of degenerative arthritis of but provided a negative nexus opinion, without considering the Veteran's allegations regarding his in-service injury to his knee.  These contentions should be addressed on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the medical opinion in August or October 2015 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address the following:  

(a)  Specifically identify all diagnoses referable to the left shoulder, left arm and left knee.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed left shoulder, left arm or left knee disability is related to the Veteran's active service?  

In providing the opinion, the examiner should consider the Veteran's history of in-service injury to the left knee and shoulder and report of continuous symptoms since then.

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




